99 F.3d 1130
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnny Dean POWELL, Plaintiff-Appellant,v.Stephen HARRIS;  State of Maryland Public De Fenders Office;State of Maryland Prosecutors Office, Defendants-Appellees.
No. 96-6150.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 3, 1996.Decided Oct. 10, 1996.

Johnny Dean Powell, Appellant Pro Se.
D.Md.
AFFIRMED.
Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm substantially on the reasoning of the district court.   Powell v. Harris, No. CA-95-3377-DKC (D.Md. Dec. 21, 1995).  To the extent that Appellant's claim against the Maryland Public Defender's Office was intended as a damage action rather than a habeas action, we note that public defenders are not considered state actors for § 1983 purposes;  thus, no award of damages would have been proper.   Polk County v. Dodson, 454 U.S. 312 (1981).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.